Title: Timothy Clowes to James Madison, 25 May 1827
From: Clowes, Timothy
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Chestertown, Eastern Shore, Md.
                                
                                May 25, 1827.
                            
                        
                        Some days since, I directed a letter to you, offering myself a Candidate for the place of Professor of
                            Mathematics in the University of Virginia, which place I understood was soon to become vacant, by the resignation of the
                            present incumbent.
                        I enclosed moreover, a letter of recommendation from Dr. Anderson, the very able Professor of Mathematics in
                            Columbia College, N. Y. and I now forward a letter to the same effect from James Ryan Esq. the Author of several
                            scientific works; and the Editor of "The Mathematical Diary" published in the City of New York.
                        It was my wish that the copies of certain certificates, which I forwarded to the Revd. Mr. Hatch, should be
                            communicated to you, and the other members of the Board of Visitors. I trust that gentleman has fulfilled my wish on this
                            subject.
                        It will no doubt be seen that these certificates have more particular reference to my proficiency in
                            Classical Literature, than in Mathematical science. This perhaps may be accounted for, by mentioning that nearly all these
                            certficates were obtained, while I was a candidate for the place, which I now occupy; in which I was to devote myself to
                            the duties of Classical Professor, much more than to the Mathematics. But I have always delighted in Mathematical
                            pursuits, and have spent many of my leisure hours in attending to those studies, which might qualify me to fill the Chair
                            of Mathematics in some respectable College. I feel entirely confident therefore, that I should immediately fill the place,
                            I am desirous of obtaining, with reputation and with usefulness; and that by bending my whole time and attention to the
                            duties of my office, I should become entirely acquainted with them, in all their minutiæ, and in all their extent.
                        It is my earnest wish to devote myself to the duties of a single Professorship; and of all the Professorships
                            known in our Colleges, I should much prefer that of Mathematics. I am Sir very respectfully your humble servt.
                        
                            
                                Timothy Clowes.
                            
                        
                    